Memorandum by the Court. Appeal from an order of the County Court of Ulster County entered July 22, 1963 dismissing a writ of habeas corpus after a hearing at which relator was represented by counsel of his choice. Order (judgment) affirmed, without costs. (See People ex rel. Egitto v. Jackson, 7 A D 2d 808, mot. for lv. to app. den. 5 N Y 2d 711, cert. den. 360 U. S. 906; People ex rel. De Groat v. Wallack, 14 A D 2d 477, mot. for lv. to app. den. 10 N Y 2d 708.)
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.